NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

UNIVERSITY OF UTAH,
Plaintiff-Appellee,

V.

MAX-PLANCK-GESELLSCHAFT ZUR FORDERUNG
DER WISSENSCHAFTEN E.V., MAX-PLANCK-
INNOVATION GMBH, WHITEHEAD INSTITUTE
FOR BIOMEDICAL RESEARCH,
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
AND ALNYLAM PHARMACEUTICALS; INC.,
Defendants-Appellants,

AND

ROBERT L. CARET, JAMES R. JULIAN, JR.,
DAVID J. GRAY, AND JAMES P. MCNAMABA,
Defendants-Appellants.

2012-1540, -1541

Appeals from the United States District Court for the
District of Massachusetts in case no. 11-CV-10484, Judge
Patti B. Saris.

UNIVERSITY OF UTAH V. MAX-PLANCK-GESELLSCHAFT 2

ON MOTION

ORDER

The appellants submit a motion for a stay, pending
appeal, of all proceedings before the United States Dis-
trict Court for the District of Massachusetts in this case
pending this court‘s disposition of their appeals. The
appellants also request correction of the official caption.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The appellee is directed to respond to the motion
for a stay no later than August 24, 2012.

(2) The revised official caption is reflected _above.

FoR THE CoURT

 l 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Steve Berman, Esq.
David Isaac Gindler, Esq.

s8

l f u a couni:i)l='zlr?rsms Fon
’ menznsmxicrszcun‘

AUG172U12

JAN HORBALY
CLERK